DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A. Figure 1A-1D
B. Figure 7A-7C
C. Figure 8A-8D
D. Figure 9A-9B
E. Figure 10A-10D
F. Figure 11A-11B
G. Figure 12A-12D
H. Figure 24
I. Figure 25
J. Figure 26
K. Figure 28
L. Figure 29
M. Figure 30
N. Figure 32

P. Figure 34
Q. Figure 38A-38B
The species are independent or distinct because species A has an insulator directly cover the source and drain conductor (see Fig. A) and while species B has discontinuous region of a layer contains oxygen and silicon that separate the insulator and the source and drain conductor that is different from species A (see Figs. 7A and 7C), and while species C has continuous region of a layer contains oxygen and silicon that separate the insulator and the source and drain conductor and that is different from Species A and B (see Fig. 8C); while Species D has a conductor embedded in an insulator under transistor that is different from Species A, B and C (see Fig. 9A); while Species E has top gate structure fill opening of insulator and being over the top surface of insulator that cover the source and drain region that is different from Species A, B, C and D (see Fig. 10A); while Species F has the entire insulator under the source and drain region and directly contact the semiconductor layer and the side surface of another insulator below the semiconductor layer that is different from Species A, B, C, D and E (see Fig. 11A); while Species G has planar top gate structure provide on the top surface of a planar insulator cover the source and drain region that is different from Species A, B, C, D, E and F (see Fig. 12A); While Species H has two level of transistors with the bottom transistor having the source and drain region being lower than the isolation region that is different from the Species A, B, C, D, E, F and G (see Fig. 24); while Species I has two level of transistors with the bottom transistor having the source and drain region being higher than the isolation region that is different from the Species 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the Species have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the Species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one Species would not likely be applicable to another Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Primary Examiner, Art Unit 2818